Order unanimously affirmed without costs. Memorandum: Following a fact-finding hearing, Family Court determined that respondents’ children, William Jr., Ralph and Dawn were neglected and that Ralph and Dawn were abused. On appeal respondents contend that the out-of-court statement of each child was not sufficiently corroborated. We disagree. The out-of-court statement of each child was sufficiently corroborated by evidence of physical injury to Ralph’s genitals and statements of the other children "tending to support the reliability of the previous statements” (Family Ct Act § 1046 [a] [vi]). The factual findings of a court confronted with issues of credibility must be accorded great weight (Matter of Cleo K. H., 172 AD2d 524, appeal dismissed 78 NY2d 941, cert denied sub nom. Chung v New York City Dept. of Social Servs., — US —, 112 S Ct 894). We see no reason to disturb the court’s findings. (Appeals from Order of Onondaga County Family Court, Hedges, J.—Abuse and Neglect.) Present—Denman, P. J., Pine, Balio, Fallon and Boehm, JJ.